979 F.2d 248
298 U.S.App.D.C. 309
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Shawn D. HOSEA, Appellant.
No. 91-3154.
United States Court of Appeals, District of Columbia Circuit.
Nov. 5, 1992.

Before MIKVA, Chief Judge, and SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.   After full review of the case, the court is satisfied that appropriate disposition of the appeal does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
Hosea argues that the district court improperly instructed the jury as a result of a single use of the word "accompany" in its reinstructions to the jury.   But "[i]n deciding whether jury instructions are erroneous, we always consider the whole instruction--not just the supposedly erroneous snippet."   United States v. Whoie, 925 F.2d 1481, 1485 (D.C.Cir.1991).   The district court's instructions did not relieve the government of its burden of proving every element of 21 U.S.C. § 861(a).   The court repeatedly charged the jury that Hosea was charged with "using" a minor--a term employed in § 861.   Hosea's appeal of the denial of his motion to suppress is meritless in light of  United States v. Winston, 892 F.2d 112, 117 (D.C.Cir.1989).   We have also reviewed the trial record and conclude that there was sufficient evidence to support a conviction.   It is, accordingly


3
ORDERED and ADJUDGED that the judgment of the District Court be affirmed.